Citation Nr: 0902886	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right shoulder tendinitis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected left knee patellofemoral pain 
syndrome.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right knee patellofemoral 
pain syndrome.

4.  Entitlement to a compensable evaluation for service-
connected scar, right posterior infrascapular region, 
residual of a cyst.

5.  Entitlement to a compensable evaluation for service-
connected left middle finger synovitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran's right shoulder manifests infrequent 
recurrent dislocation and a positive apprehension test.  The 
range of motion of his right shoulder is not limited to 
midway between the side and shoulder level and there is no 
ankylosis of the shoulder joint.  

2.  The veteran's left knee does not manifest flexion limited 
to 30 degrees or less, extension limited to 15 degrees or 
more, ankylosis, or instability.  His left knee does not 
manifest dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.

3.  The veteran's right knee does not manifest flexion 
limited to 30 degrees or less, extension limited to 15 
degrees or more, ankylosis, or any instability.  His right 
knee does not manifest dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

4.  The veteran's scar is 1 centimeter (cm.) in length and 
0.5 cm. in width.  The scar does not manifest pain, 
inflammation, edema, instability, abnormal pigmentation, 
keloid formation, or limitation of the motion of the affected 
part.  The scar is superficial with no damage to the 
underlying tissue.

5.  The veteran's left middle finger does not manifest any 
functional limitations and manifests a full range of motion 
in both flexion and extension. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, and 
no higher, for right shoulder tendinitis have been met.  38 
U.S.C.A. §§ 1155, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for left knee patellofemoral pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
disabling for right knee patellofemoral pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).

4.  The criteria for a compensable disability evaluation for 
scar, right posterior infrascapular region, residual of a 
cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 
4.45, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).

5.  The criteria for a compensable disability evaluation for 
left middle finger synovitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5226, 
5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether staged ratings are appropriate.  
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Even so, diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  The veteran indicated in his Report of 
Medical History, made at separation from service in May 1994, 
that he is right-handed.  Thus, the ratings of the veteran's 
upper extremity disabilities are to be made on the basis of 
the right upper extremity being the major extremity.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Right Shoulder Tendinitis

The veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for right shoulder tendinitis, currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5203, which contemplates nonunion 
without loose movement or malunion of the clavicle or 
scapula.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder; 
intermediate ankylosis, between favorable and unfavorable, 40 
percent for the major shoulder; unfavorable ankylosis, 
abduction limited to 25 degrees from side, 50 percent for the 
major shoulder.  A Note provides that the scapula and humerus 
move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder; limitation of motion of the arm to 25 
degrees from the side is rated as 40 percent for the major 
shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder; malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder.  Recurrent dislocations of the humerus at 
the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder; recurrent dislocations of 
the humerus at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, are rated as 30 
percent for the major shoulder.  Fibrous union of the humerus 
is rated as 50 percent for the major.  Nonunion of humerus 
(false flail joint) is rated as 60 percent for the major 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder.  Nonunion of 
the clavicle or scapula without loose movement is rated as 10 
percent for the major shoulder; nonunion of the clavicle or 
scapula with loose movement is rated as 20 percent for the 
major shoulder.  Dislocation of the clavicle or scapula with 
loose movement is rated as 20 percent for the major shoulder.  
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a. 

In April 2002, the veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The veteran complained of 
right shoulder pain on the anterior aspect associated with 
cracking sounds and grinding upon movement.  He indicated 
that he had six dislocations of the right shoulder during the 
prior year.  The veteran was noted to be right handed.  Upon 
examination, the veteran had abduction of 100 degrees, 
flexion of 140 degrees, internal rotation of 60 degrees, and 
external rotation of 55 degrees of the right shoulder.  Pain 
was noted on all movements of the right shoulder.  There was 
no objective evidence of edema, effusion, weakness, redness, 
heat, or guarding of movement of the right shoulder.  There 
was multidirectional instability of the right shoulder and 
the examiner indicated that the shoulder almost dislocated 
while he was performing range of motion testing.  The veteran 
had a positive apprehension test of the right shoulder.  The 
veteran was diagnosed with right shoulder tendinitis.

In August 2005, the veteran was afforded a VA C&P joints 
examination.  The veteran reported right shoulder pain that 
was worse with overhead activities.  He had flare-ups of his 
right shoulder pain once a month that were precipitated by 
overhead activity and alleviated with rest.  Upon 
examination, the veteran's right shoulder was noted to have 
180 degrees of abduction, 180 degrees of forward flexion, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  Pain was noted in the right shoulder after 
abduction of over 90 degrees.  There was no edema, redness, 
or heat in the knees or right shoulder.  There was tenderness 
in the supra acromial area of the right shoulder.  The 
veteran was diagnosed with right shoulder tendinitis.

In September 2007, the veteran was afforded a VA C&P joints 
examination.  The veteran reported that he was having more 
pain more frequently.  The veteran's right shoulder pain 
increased with repetitive motion without weakness or fatigue.  
There was tenderness in the right shoulder acromioclavicular 
joint.  The right shoulder had a range of motion of 0 to 180 
degrees of flexion, painful in the last 30 degrees.  Shoulder 
abduction was 0 to 180 degrees with pain in the last 30 
degrees.  Shoulder external rotation was 0 to 90 degrees with 
pain in the last 20 degrees.  Shoulder internal rotation was 
0 to 90 degrees with pain in the last 30 degrees.  The 
examiner diagnosed the veteran with right shoulder 
impingement syndrome, secondary to tendinitis.

In light of the evidence, specifically the April 2002 VA 
examination, the Board finds that the disability is more 
appropriately evaluated as other impairment of the humerus 
(Diagnostic Code 5202) as the veteran's right shoulder 
manifests recurrent dislocations of the shoulder joint.  By 
evaluating the veteran's right shoulder disability under 
Diagnostic Code 5202, he can be awarded an increased 
evaluation.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

Further, the Board finds that an evaluation of 20 percent 
disabling, and no higher, is warranted for the veteran's 
service connected right shoulder tendinitis.  The veteran's 
right shoulder manifests infrequent recurrent dislocation of 
the joint and a positive apprehension test.  The range of 
motion of the veteran's right shoulder is not limited to 
midway between the side and shoulder level and there is no 
ankylosis of the shoulder joint to allow a higher evaluation 
under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  There is no 
evidence to show that he has frequent episodes of recurrent 
dislocation with guarding of all arm movements.  Therefore, 
he is not entitled to a 30 percent evaluation under 
Diagnostic Code 5202.  Id.  As such, an evaluation of 20 
percent, and no higher, for the veteran's service-connected 
right shoulder tendinitis is granted under Diagnostic Code 
5202.  To this extent, the appeal is granted.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for service-connected right 
shoulder tendinitis, the doctrine is not for application.

B.  Left Knee Patellofemoral Pain Syndrome

The veteran seeks an evaluation in excess of 10 percent 
disabling for service-connected left knee patellofemoral pain 
syndrome.

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which contemplates slight recurrent subluxation or 
lateral instability of the knee.  Moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling and severe recurrent subluxation or lateral 
instability of the knee is rated 30 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint. 

Diagnostic Code 5259 provides for a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  

The Board notes that a normal range of motion of the knee is 
considered to be from 0 degrees extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II (2008). In addition, 
separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-04.  As discussed below, the veteran's flexion 
and extension are not compensable.  Therefore, he is not 
entitled to separate ratings for limitation of flexion and 
extension.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Additionally, Diagnostic Code 5003, regarding degenerative 
arthritis, must be considered.  Under Diagnostic code 5003, 
degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain. See 
VAOPGCPREC 9-98.  The veteran does not have a diagnosis of 
arthritis supported by x-ray evidence.  Therefore, he is not 
entitled to a separate rating.  

At his April 2002 VA joints examination, he reported moderate 
bilateral knee pain associated with occasional locking of 
both knees.  The veteran did not report any episodes of 
dislocation of the knees.  The range of motion of the knees 
was flexion of 130 degrees and extension of 0 degrees, 
bilaterally.  No pain was noted with movement of the knees.  
There was no objective evidence of edema, effusion, weakness, 
redness, heat, or guarding of movement of the knees.  There 
was moderate tenderness to palpation of the knees.  There was 
no instability of the knees.  He had crepitus of the knee 
joints and a negative patellar grinding test bilaterally.  
The veteran had a normal gait, there was no ankylosis, there 
was no leg length discrepancy, and no constitutional signs 
for inflammatory arthritis.  The veteran was diagnosed with 
bilateral knee patellofemoral syndrome.

In February 2004, the veteran underwent an x-ray of the left 
knee.  The x-ray did not reveal any evidence of osseous, 
articular, or soft tissue abnormalities.

In August 2005, the veteran was afforded a VA C&P joints 
examination.  He indicated that he has left and right knee 
pain and buckling.  Flare-ups of knee pain were reported 
twice a month that are alleviated with rest.  The veteran's 
knees had a range of motion of 0 to 140 degrees, bilaterally.  
No functional loss in the knees associated with pain, 
fatigue, weakness, or lack of endurance following repetitive 
motion was noted.  There was no edema, redness, or heat in 
the knees.  There was tenderness in the bilateral knees in 
the medial joint line area and the insertion of the patellar 
tendon.  There was no leg length discrepancy or ankylosis.  
There were no constitutional signs of inflammatory arthritis.  
The veteran's knees showed normal median and lateral 
collateral ligaments and normal varus and valgus stress 
bilaterally.  There were normal anterior and posterior 
cruciate ligaments bilaterally.  The McMurray's test was 
normal bilaterally.  The veteran was diagnosed with left and 
right knee patellofemoral pain.

In September 2007 the veteran was afforded a VA C&P joints 
examination.  The veteran reported that he is having more 
pain more frequently.  The veteran reported knee pain at 
least 3 to 4 times a month aggravated by prolonged standing, 
ambulation, and cloudy days.  The veteran denied knee 
dislocation and recurrent subluxation.  The veteran was 
unable to squat due to pain.  There was tenderness in the 
right and left knees.  There was no ankylosis or 
discrepancies in leg length.  The knees had 140 degrees of 
flexion, bilaterally, with pain in the last 30 degrees.  The 
knees had extension of 0 degrees, bilaterally.  There was no 
instability in either knee.  The examiner diagnosed the 
veteran with right and left knee patellofemoral dysfunction.

In light of the evidence, an evaluation in excess of 10 
percent disabling for the veteran's service-connected left 
knee patellofemoral pain syndrome is not warranted for any 
period of time under appeal.  At no point during the period 
on appeal has the veteran's left knee manifested flexion 
limited to 30 degrees or less or extension limited to 15 
degrees or more, even when considering functional loss under 
DeLuca.  The veteran's left knee does not manifest ankylosis 
or any instability.  The veteran's left knee does not 
manifest dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
As such, an evaluation in excess of 10 percent disabling for 
the veteran's left knee patellofemoral pain syndrome is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for left knee patellofemoral 
pain syndrome, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

C.  Right Knee Patellofemoral Pain Syndrome

The veteran seeks an evaluation in excess of 10 percent 
disabling for service-connected right knee patellofemoral 
pain syndrome, currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
contemplates slight recurrent subluxation or lateral 
instability of the knee.

At his April 2002 and August 2005 VA joints examinations, 
which are discussed above, the veteran's right knee symptoms 
and ranges of motion were the same as his left knee symptoms.  

Private treatment records reveal that the veteran underwent 
surgical repair of a right medical meniscus tear and medial 
ligament sprain in May 2006.

In September 2007 the veteran was afforded a VA C&P joints 
examination.  The veteran reported that he is having more 
pain more frequently.  He also indicated that he had surgery 
on his right knee due to a meniscal tear.  There was no 
edema, callosities, or abnormal shoe wear on the right side.  
There was tenderness in the right and left knees.  There was 
no ankylosis or discrepancies in leg length.  The knees had 
140 degrees of flexion, bilaterally, with pain in the last 30 
degrees.  The knees had extension of 0 degrees, bilaterally.  
There was no instability in either knee.  The examiner 
diagnosed the veteran with right and left knee patellofemoral 
dysfunction.

In light of the evidence and consideration of the criteria 
set forth above, an evaluation in excess of 10 percent 
disabling for the veteran's service-connected right knee 
patellofemoral pain syndrome is not warranted for any period 
of time under appeal.  The Board acknowledges that the 
veteran has undergone surgery to repair a torn right knee 
meniscus.  However, the veteran's right knee has not 
manifested, at any point during the period on appeal, flexion 
limited to 30 degrees or less or extension limited to 15 
degrees or more.  The veteran's right knee does not manifest 
ankylosis or any instability.  The veteran's right knee does 
not manifest dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
As such, an evaluation in excess of 10 percent disabling for 
the veteran's right knee patellofemoral pain syndrome is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for service-connected right 
knee patellofemoral pain syndrome, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

D.  Scar, Right Posterior Infrascapular Region, Residual of a 
Cyst

The veteran seeks a compensable evaluation for the veteran's 
service-connected scar, right posterior infrascapular region, 
residual of a cyst.

The veteran's scar is currently rated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805, which contemplates limitation of function of affected 
part.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2008), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as 
veteran's scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  Therefore, the Board will evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  However, 
the VA's Office of General Counsel determined in an opinion 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOGCPREC 3-00 (Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the May 
2004 statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4. Vet. App. 384, 392-94 (1993).  The Board observes 
that the previous and amended diagnostic criteria for DC 7805 
are identical.  

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq. cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804 also directs the rater to see 
38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

In April 2002, the veteran was afforded a VA C&P scars 
examination.  The veteran noted no pain but a feeling of a 
cyst in the scar area.  There was no objective, visual 
evidence of a scar on the right supra and infrascapular area.  
The examiner diagnosed the veteran with a right posterior 
infrascapular scar by history.

In August 2005, the veteran underwent a VA C&P scars 
examination.  The veteran indicated that he had a sebaceous 
cyst surgically removed from the posterior aspect of the 
right scapula in 1993.  The veteran reported that he had 
itching in the area of the scar but denied pain, swelling, or 
difficulty moving the shoulder.  Upon examination, the scar 
was noted to be in the posterior aspect of the right scapula.  
The scar was 1 cm. in length and 0.5 cm. in width.  The scar 
was not painful.  There was no adherent tissue to the scar.  
Irregular borders and shiny skin were noted throughout the 
scar.  There was no breakdown or ulceration noted of the 
scar.  There was mild elevation of the scar of approximately 
1 millimeter (mm.).  The scar was noted to be superficial.  
There was no damage to the underlying tissue and no 
inflammation, edema, or keloid formation.  The scar was of 
normal pigmentation.  No limitation of motion due to the scar 
was noted.  The examiner diagnosed the veteran with a right 
posterior scapular scar.

In light of the evidence, the Board finds that entitlement to 
a compensable evaluation for the veteran's service-connected 
scar, right posterior infrascapular region, residual of a 
cyst, is not warranted.  The veteran's scar is noted to be 1 
cm. in length and 0.5 cm. in width.  The scar is not painful.  
The scar is superficial with no damage to the underlying 
tissue.  The scar does not manifest inflammation, edema, or 
keloid formation.  The scar is not unstable.  The scar is of 
normal pigmentation and does not limit the motion of the 
effected part.  There is no evidence that his scar affects 
his ability to move the affected area.  As such, a 
compensable evaluation for the veteran's service-connected 
scar, right posterior infrascapular region, residual of a 
cyst, is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service-connected scar, right posterior 
infrascapular region, residual of a cyst, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

E.  Left Middle Finger Synovitis

The veteran seeks a compensable evaluation for the veteran's 
service-connected left middle finger synovitis, currently 
rated as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 5024-5226, which contemplates 
favorable or unfavorable ankylosis of the finger.  

Under Diagnostic Code 5024, the rater is instructed to 
evaluation based upon motion of the affected parts, as 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.118.  

Under Diagnostic Code 5226, a 10 percent disability 
evaluation is assigned for unfavorable or favorable ankylosis 
of the long finger of the major or minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.

Under Diagnostic Code 5229, a noncompensable disability 
evaluation is assigned where there is a gap of less than one 
inch between the fingertip and the proximal transverse crease 
and the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees.  A 10 
percent evaluation is for consideration where there is a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

In September 2005, the veteran was afforded a VA C&P hand 
examination.  The veteran reported that his left middle 
finger had occasional swelling and decreased range of motion.  
Upon examination, the veteran's left middle finger was noted 
to have no ankylosis.  The veteran was noted to have 90 
degrees of flexion and 0 degrees of extension in the 
metacarpophalangeal (MCP), proximal interphalangeal (PIP), 
and distal interphalangeal joints (DIP) joints of fingers 2, 
3, 4, and 5 bilaterally.  He was able to touch the tip of 
fingers 2, 3, 4, and 5 to the tip of the thumb bilaterally.  
He was able to touch the tip of fingers 2, 3, 4, and 5 to the 
transverse crease of the right hand.  The examiner noted mild 
DIP ulnar deviation on the left middle finger.  The examiner 
indicated that the veteran did not have any functional 
limitations of the fingers on either hand.  The veteran did 
not have any additional limitations of the fingers due to 
fatigue, pain, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with synovitis of the left middle 
finger based upon history but found no abnormalities upon 
examination.

In light of the evidence, the Board finds that a compensable 
evaluation for the veteran's left middle finger synovitis is 
not warranted.  Upon examination, the veteran's left middle 
finger was noted to have no functional limitations and was 
noted to have a full range of motion in both flexion and 
extension.  There was no ankylosis noted in the veteran's 
left middle finger.  As such, a compensable evaluation for 
the veteran's service-connected left middle finger synovitis 
is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for service-connected left middle finger 
synovitis, the doctrine is not for application.

F.  Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an increased evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his disabilities have not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was provided with notice regarding how a 
disability rating and an effective date would be assigned 
should the claims be granted, but not until December 2007, in 
a VCAA notice letter sent regarding issues not currently on 
appeal.  However, as discussed below, the presumption of 
prejudice is rebutted.  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The Board notes that the VCAA letter sent to the veteran in 
April 2002 failed to inform the veteran that he could submit 
evidence showing his service-connected disabilities had 
increased in severity.  The letter failed to inform the 
veteran that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The letter failed 
to notify the veteran to provide information about the effect 
that worsening has on the veteran's employment and daily life 
or about the general criteria applicable to increased ratings 
for the veteran's disabilities and, therefore, the letters 
provided do not satisfy the notice requirements. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 22 
Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the presumption of 
prejudice is rebutted.  The Board finds that a reasonable 
person could be expected to understand from the notices 
provided, to include the notice letters, the rating decision, 
the statement of the case, and the supplemental statement of 
the case what information or evidence was required for an 
increased rating to be granted.  The diagnostic criteria for 
the claimed disabilities were provided to the veteran in the 
May 2004 statement of the case (SOC).  After providing the 
diagnostic criteria in the May 2004 SOC, the RO readjudicated 
the veteran's claims in the October 2007 supplemental 
statement of the case (SSOC).  The Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Moreover, the veteran has demonstrated in 
his submitted statements and in his representative's 
statements, dated in May 2008 and July 2008, that he had 
actual knowledge of the requirements of his claim for an 
increased rating.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Although the RO has not readjudicated the veteran's claims 
since providing additional VCAA notice in December 2007, 
there has been no reason to do so, since he has not submitted 
or identified any additional evidence in response to the VCAA 
notice.  The absence of a SSOC after issuing additional 
notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and laws 
previously considered would be identical to the previous 
adjudication.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September 2001 to May 2007.  The veteran 
submitted private treatment records from First Hospital 
Panamerico, dated in September 2002, and Dr. L.T., dated May 
2006 to April 2007.  The appellant was afforded VA medical 
examinations in April 2002, August 2005, September 2005, and 
September 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).












ORDER

Entitlement to a 20 percent evaluation, and no higher, for 
service-connected right shoulder tendinitis, is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected left knee patellofemoral pain 
syndrome is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right knee patellofemoral 
pain syndrome is denied.

Entitlement to a compensable evaluation for service-connected 
scar, right posterior infrascapular region, residual of a 
cyst, is denied.

Entitlement to a compensable evaluation for service-connected 
left middle finger synovitis is denied.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


